department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date person to contact identification_number contact telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court june 20xx tax_exempt_and_government_entities_division release number release date legend org organization name xx date org address address address dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated for a substantial nonexempt purpose accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code e if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling or writing to or you can contact the taxpayer taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing acting director eo examinations internal_revenue_service department of the treasury commerce dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service ilevern 886a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items org legend org organization name state state bookkeeper county county g ci-1 co-2 t xx date companies address address president president city city bookkeeper issue whether org org operated exclusively for exempt purposes within meaning of internal_revenue_code sec_501 facts org is a state not-for-profit corporation incorporated on february 19xx the organization amended its articles of incorporation on july 20xx to include a proper dissolution clause and other provisions president is org’s registered agent president and ceo org’s address has been changed from address city state to address city state on february 20xx org submitted an application_for recognition of tax-exempt status form_1023 as an organization described in internal_revenue_code sec_501 based on the information that org provided in its form_1023 and on the assumption that org would operate in the manner represented in its application the internal_revenue_service irs recognized org as a tax-exempt_organization as described in sec_501 by letter dated october 20xx org’s exemption_letter provided that org would operate under an advance_ruling until december 20xx the letter further indicated that org could reasonably expect to be recognized as a publicly_supported_organization described in sec_509 on december 20xx org completed its advance_ruling period org failed to submit form_8734 within the day period on may 20xx the service issued letter stating that org was being classified as a private_foundation on may 20xx org submitted form_8734 support schedule for advance_ruling period the support schedule reported that org was not funded for 19xx and 20xx and that it received all funding from gifts grants and contributions during 20xx 20xx and 20xx on april 20xx org submitted an amended form_8734 in which it reported that it was not funded during 19xx and 20xx and that it received all funding from exempt_function_income for 20xx 20xx 20xx and 20xx based on further analysis of the exempt_function_income for the above listed periods the internal_revenue_service irs concluded that org was being funded solely by the fees that it receives from participating in its down payment assistance program on january 20xx the irs issued letter to org stating that org is recognized as a public charity described in sec_509 application_for recognition of tax-exempt status form 886-a rev department of the treasury - internal_revenue_service page -- department of the ‘treasury - internal_revenue_service loreal 886a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items org org reported the following proposed activities in its application e e e e e e e providing tutorial for students grade sec_1 - and basic educational computer based training for dropout students between the ages of - to prevent students from dropping out of school and to prepare them for ged and high school graduation org will specialize in training conducive to computer technology such as bookkeeping basic account typing web training graphic creation advertising basic camera skills and video editing participants must have an income below the federal poverty level must live in the county county area and be a legal citizen of the usa training activities will be conducted at org educational building and computer laboratory and if necessary other collaborating sites in geographical areas of the community that have been targeted for services program activities will be advertised via public service announcements local newspapers public schools churches and other community based organizations the sources of support would be from donations from the general_public org will not have any fundraising activities but will solicit grants from foundations federal government and state agencies articles of incorporation the articles of incorporation for org dated february 19xx state the following the corporation is organized exclusively for charitable purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the code or the corresponding provision of any future united_states internal revenue law these specific purposes were stated in the articles of incorporation to provide child care assistance to provide educational support and direction to the community to sponsor activities to raise funds for the corporation to engage in any business not prohibited by the laws of the state of state to publish a newsletter periodically to keep interested persons informed concerning the activities of the corporation the following restriction on powers was included no part of the net_earnings of the corporation will inure to the benefit of or be distributed to its members directors officers or other private persons except for the compensation_for services rendered and to make payments and distributions in furtherance of the purposes set forth in article hereof form 886-a rev department of the treasury - internal_revenue_service o k page -- department of the ‘l'reasury - internal_revenue_service foren 886a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items org the articles of incorporation for org also have a dissolution clause which requires that upon dissolution the remaining net assets will be distributed to another organization described in sec_501 or to a state_or_local_government federal returns org did not file forms for calendar years 20xx 20xx 20xx and 20xx the president indicated that org did not have enough income to be required to file forms org did not file form sec_941 w-2 and 1099-misc since org had no paid employees the examination for 20xx indicated based on bank statements that org was determining the amount of its income by netting and had enough gross_receipts to be required to file form_990 for 20xx the agent made a verbal request by telephone to the president on january 20xx that he provide a breakdown of income and expenses based on the bank statements for the periods 20xx 20xx and 20xx to determine whether forms should have been filed for these periods the president indicated that no income was received for 19xx and 20xx in 20xx 20xx 20xx and 20xx org’s only reported activity consisted of operating its dpa program the agent received information from the president on january 20xx based on the documentation provided org should have filed forms for 20xx and 20xx but had no requirement to file a form_990 for 20xx org does not compensate individuals to conduct its activities including its down payment assistance program therefore the income from the fees charged by org to the sellers participating in its down payment assistance program does not constitute unrelated_business_income sec_513 operation of org’s down payment assistance program org stated that it had no brochures advertisements other publicity or a website with respect to its down payment assistance dpa program according to org its involvement in dpa is determined by the realtors many of the participants in org’s dpa program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may receive gifts to use for the down payment only from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment form 886-a rev department of the treasury - internal_revenue_service page -- department of the ‘treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org once the buyer locates a home he she wants to purchase the buyer and seller enter into a contract each seller must sign a participating home agreement as a part of the contract this agreement obligates the seller in consideration for participating in org’s dpa program to make a contribution to org in the amount of the down payment assistance plus a service fee on the day of closing the agreement required to be signed by each participating seller includes the following statement the seller agrees to make a contribution to org of of the contract sales_price of the participating home plus a fee of dollar_figure the day of closing from the transfer of the participating home to the buyer seller understands that the contribution will not be used to provide down payment assistance to the buyer of the participating home and that the gift funds provided to the buyer toward the purchase of the seller’s home are derived from pre-existing funds seller further understands that the seller is only obligated to make the contribution if a home buyer utilizing org’s dpa program purchases the participating home seller acknowledges that in the event that the buyer is unsuccessful in obtaining a loan or the loan does not close within two days after the gift funds are deposited to escrow or with the closing agent seller instructs and authorizes the escrows or closing agent to return the gift funds to org without_recourse seller understands that the seller is not obligated to make a contribution if the escrow closing is terminated org does not provide down payment assistance to the buyer if the seller does not enter into the agreement if the seller agrees to participate the agent and buyer proceed to try to get the buyer approved for a loan through a mortgage company which will accept gift funds from a 501_c_3_organization org provides the lender with a gift fund acknowledgement letter to advise the lender of the amount_of_the_gift funds the buyer will receive when the loan is approved the realtor informs org of the date of the closing and the amount org will provide at closing the president then gets a certified check which he hand delivers to the closing attorney the day of the closing the president attends the closings the money is never given to the buyer the check is made payable to the closing attorney once the closing is completed the closing attorney gives org a check for the dpa assistance fee based on a telephone conversation with the president on january 20xx the dpa fee runs between three and four the president stated that org has never received the transfer fee of dollar_figure if the sale is not completed the seller provides no funds to org in 20xx 20xx 20xx and 20xx org received percent of its income from transactions where there was an agreement between a buyer and seller regarding a specific property owned by the seller org does not provide gift funds to any buyer when the seller of the home does not agree to participate in the agreement form 886-a rev department of the treasury - internal_revenue_service page -- a 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx the records provided by org did not include data on the buyers’ incomes and gave no indication that org screened such data rather org’s dpa program provided gifts to any homebuyers who qualified for a loan the president was contacted by telephone on january 20xx regarding org’s participation in the dpa program the president stated that the realtor handles everything including screening the applicant checking to see if the applicant qualifies based on their income etc org has no contact with either the buyer or seller prior to closing on the hud settlement statement for each closing the gift funds plus the service fee charged by org is shown as gift funds service fee on the seller’s summary of transactions while on the buyer’s summary the dpa less org’s fee is shown as org gift funds in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers although in practice the funds go through the closing attorney and do not go directly to the buyers who use the funds to make the down payment necessary to purchase the homes from the sellers in addition org stated that it provides no services after closing and that no one has asked for any after-services org further stated that no advice is given by org to sellers or participants of the dpa program the only advice given to the buyers is provided by the selling agent and the closing attorney org further stated it has no seminars for prospective home purchasers the president of org indicated by telephone on january 20xx that the realtors handled the complete transactions from start to finish org had no contact with either the buyer or seller prior to the closing org’s dpa program provided gifts to any home buyer who the realtor determined qualified for a loan org provided no counseling or seminars to prospective home purchasers the president indicated that any counseling was provided by the realtor and closing attorney when asked why org did not notify the internal_revenue_service of the change in activities as required_by_law the president stated that he thought that it did not matter how money was brought into the organization as long as it was legal and that the money was spent appropriately no additional activities although org’s form_1023 described such proposed activities as providing tutoring to public school students and computer training the president of org advised that such activities never took place financial information bookkeeper the president’s sister who is not an officer maintains the books for org the organization had one checking account with co-1 through which all of the financial activity of e orm rev department of the t reasury - internal_revenue_service page eee 886a name of taxpayer explanation of items department of the ‘t'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx org the organization was conducted although both the treasurer and president have signature_authority for signing checks the president signed all checks for 20xx no personal expenses appear to have been paid from the checking account for 20xx no one received a salary from org in 20xx 20xx 20xx and 20xx org’s only source of revenue was from service fees charged with respect to the dpa program the total revenue is the gross amount of the seller service fees org then pays out the down payment funds to the buyers org makes no solicitations for charitable_contributions regarding compensation org did not pay its president president a salary the original application lists president as the president and indicates that he is to receive no compensation president has performed the duties of the president and has considered himself the president of org from its inception org reported that it paid no salary or wages with respect to any of its activities including its down payment assistance program wages org stated that it has no paid employees therefore forms and were not filed internal control org has no internal controls president its founder and president controls the bank account the board_of directors meets periodically to discuss business org provided corporate minutes for december 20xx july 20xx march 20xx december 20xx march 20xx and february 20xx the minutes reflected that all financial reports given by the president were related to the dpa program the minutes do not reflect that any other activities were conducted by org the minutes do not reflect which board members were present for the meetings no board approvals of any discussions held during the meetings were documented in the minutes law and analysis sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in better business bureau of washington d c v united form 886-arev department of the treasury - internal_revenue_service page -- department of the ‘i'reasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items org states 326_us_279 the supreme court held that the presence ofa single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial income in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that form 886-a crev department of the treasury - internal_revenue_service page -- 886a eo name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated form 886-a rev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended 20xx org among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans the organization described in revrul_67_138 carried on several revrul_70_585 1970_2_cb_115 discussed four situations in which organizations provided housing and whether the organization described in each situation qualified as a charitable_organization described in sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was form 886-a rev department of the treasury - internal_revenue_service page -- department of the ‘treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items org lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_2006_27 2006_21_cb_915 in part discusses whether organizations that provide dpa operate exclusively for charitable purposes revrul_2006_27 held that an organization described in situation does not qualify as an organization described in sec_501 because it relies for its revenue on sellers and other real-estate related businesses that stand to benefit from the transactions the organization facilitates the organization’s grant making staff knows the identity of the home seller and the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to the organization in making its decisions the organization’s receipt of a payment from the home seller corresponds to the amount of the down payment assistance in substantially_all of the transactions and the organization’s reliance on these payments for most of its funding indicates that the benefit to the home seller is a critical aspect of the organization’s operations in this respect the organization is like the organization considered in easter house which received all of its support from fees charged to adoptive parents such that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy eastland is structured and operated to assist private parties who are affiliated with its founders because eastland is not operated exclusively for exempt purposes the organization does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 form 886-a crrev department of the treasury - internal_revenue_service page -- oom 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in co-2 fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of co-2 a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of co-2 the organization derived most of its funds from its lottery ticket sales the the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations tax_court upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of co-2 activities was to benefit co- and its owners by attracting new patrons by way of lottery ticket sales to co-2 and by discouraging existing customers from abandoning co-2 in favor of other lounges where such tickets were not available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 20xx-1c b dollar_figure cross-referencing dollar_figure et seg an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 i1 revproc_90_27 1990_1_cb_514 form 886-a rev department of the treasury - internal_revenue_service page -- papen 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 analysis org is not described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class charitable purposes include relief of the poor and distressed see sec_1 c - d org’s down payment assistance program does not operate in a manner that primarily addresses the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons org did not screen applicants for down payment assistance based on income org’s records do not include data on the buyers’ incomes instead the program is open to anyone who without income limitations otherwise qualified for the loan org has no contact with the buyer or seller prior to closing org’s dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for the purchaser of any property who is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org’s dpa program was directed to exclusively low-income individuals or disadvantaged communities org’s total reliance on home sellers for financing its dpa activities demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who form 886-a rev department of the treasury - internal_revenue_service page -- department of the ‘i'rcasury - internal_revenue_service roce 886a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items org participate in org’s dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in org’s dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that org’s dpa program provides ample private benefit to the various parties in each home sale the manner in which org operated its dpa program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations rather than a mere incident of such operations org’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers and other real- estate related businesses that stand to benefit from the transactions it facilitates org neither solicits nor receives funds from other sources no dpa assistance transactions take place unless org is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing org’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org’s operations in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the government proposes revoking org’s exemption beginning january 20xx because the organization operated in a manner materially different from that represented in its application_for exemption in its application_for exemption org’s stated purposes were to provide child care assistance to provide educational support and direction to the community to publish a newsletter periodically to keep interested persons informed concerning the activities of the organization to sponsor activities to raise funds for the organization and to engage in any business not prohibited by the laws of the state of state org did not indicate in its application that it would provide down payment assistance which has been its only activity no records were provided by org on the buyers’ incomes since org’s activities are materially different from the activities represented in its application_for exemption revocation of org’s exempt status effective january 20xx the first tax_year that org was involved with the dpa program and received income from the activity is form 886-arev department of the treasury - internal_revenue_service page -- oon 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org appropriate sec_601_201 rev_proc 20xx-4 20xx-1c b conclusion in order to be described in sec_501 an organization must be both organized and operated to achieve a purpose that is described therein org is operating a seller-funded down payment assistance program in which it generates percent of its income it is not operated for an exempt_purpose described in sec_501 org did not notify the service of a change in its operations from that represented in its application as required by the sec_1_6033-2 for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx 20xx 20xx and 20xx org operated in a manner materially different from that represented in its form_1023 application revocation effective january 20xx the first tax_year that org participated in the down payment assistance program and received down payment assistance fees is proposed form_1120 is due for the tax_year beginning january 20xx and the tax years thereafter taxpayer’s position the government is unaware of org’s position with respect to the issues facts and applicable law discussed in this report the president of org has stated that he and the board had talked about terminating org due to the declining dpa program income org will be allowed days to review this report and respond with a rebuttal form 886-a crev department of the treasury - internal_revenue_service page --
